United States Court of Appeals
                     For the First Circuit

No. 08-2425

                        EDWARD S. LYKUS,

                           Petitioner,

                               v.

                        MICHAEL CORSINI,
         SUPERINTENDENT, BAY STATE CORRECTIONAL CENTER,

                           Respondent.


                   ON PETITION FOR REHEARING
                      AND REHEARING EN BANC


                             Before

                       Lynch, Chief Judge,
              Torruella, Boudin, Lipez and Howard,
                         Circuit Judges.




     Edward S. Lykus pro se on petition for panel rehearing and
rehearing en banc.




                         April 28, 2009
           Per Curiam.     After a panel of this court denied the

petitioner's application for leave to file a second or successive

petition   for   habeas   corpus   relief,   he   filed   a   petition   for

rehearing or rehearing en banc of that denial.            For the reasons

discussed below, the petition is stricken.

           The habeas statute provides that "[t]he . . . denial of

an authorization to file a second or successive application . . .

shall not be the subject of a petition for rehearing."           28 U.S.C.

§ 2244(b)(3)(E).    Although the statute does not expressly refer to

petitions for rehearing en banc, we join several other circuits in

construing that provision to preclude not only petitions for panel

rehearing but also petitions or suggestions for rehearing en banc.

See In re King, 190 F.3d 479, 481 (6th Cir. 1999); United States v.

Lorentsen, 106 F.3d 278, 279 (9th Cir. 1997); Hatch v. Oklahoma, 92

F.3d 1012, 1017 (10th Cir. 1996), overruled on other grds., Daniels

v. United States, 254 F.3d 1180 (10th Cir. 2001).         Cf. In re Byrd,

269 F.3d 585, 585 (6th Cir. 2001) (en banc) (court may order

rehearing en banc sua sponte); Thompson v. Calderon, 151 F.3d 918,

922 (9th Cir. 1998) (en banc) (same).

           Accordingly, the petition for rehearing or rehearing en

banc is stricken.   The "Motion That No Immediate Action Be Taken On

His Petition for Hearing or Rehearing En Banc" is denied in light

of Petitioner's January 12, 2009 letter to this court.




                                   -2-